IN THE DISTRICT COURT OF APPEAL
GEORGE WILLIAMS, WILLIAM                 FIRST DISTRICT, STATE OF FLORIDA
BRYANT, CALVIN CLEMMONS,
DARYL WILLIAMS, BEAMON                   NOT FINAL UNTIL TIME EXPIRES TO
BREWTON, CAROLYN KILLINGS,               FILE MOTION FOR REHEARING AND
EARLENE SPENCER, THOMAS                  DISPOSITION THEREOF IF FILED
HARMON, TOMECO WHITE,
BEAMON BRUTON, DARYL                     CASE NO. 1D13-1221 and 13-3509
WILLIAMS, and SHIRLEY GREY,              Consolidated

      Appellants,

v.

LESTER TENSLEY, MARION SPIRES,
CURTIS SPEARS, WAYNE HERRING,
and ROBERT MALDON, individually
and as Trustees for and on behalf of
Bethel Star Missionary Baptist Church,
an unincorporation association,

     Appellees.
________________________________/

Opinion filed July 31, 2014.

An appeal from the Circuit Court for Jackson County.
John L. Fishel II, Judge.

Marva A. Davis, P.A., Quincy, for Appellants.

Lester Tensley, Marion Spires, Curtis Spears, Wayne Herring, and Robert Maldon,
individually and as trustees for and on behalf of Bethel Star Missionary Baptist
Church, Appellees, pro se.

PER CURIAM.

      AFFIRMED.

ROWE, MARSTILLER, and RAY, JJ., CONCUR.